UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22585 Tortoise Pipeline & Energy Fund, Inc. (Exact Name of Registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of Principal Executive Offices) (Zip code) Terry C. Matlack Diane Bono 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and Address of Agent For Service) Registrant's telephone number, including area code: 913-981-1020 Date of fiscal year end: November 30 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record Company Name Meeting Date CUSIP Ticker Devon Energy Corporation June 5, 2013 25179M103 DVN Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Robert H. Henry 2. John A. Hill 3. Michael M. Kanovsky 4. Robery A. Mosbacher, Jr. 5. J. Larry Nichols 6. Duane C. Radtke 7. Mary P. Ricciardello 8. John Richels For For Advisory vote to approve executve compensation Issuer For For Ratify the appointment of the Company's independent auditors for 2013 Issuer Against For Report disclosing lobbying policies and practices Security Holder Against For Majority vote standard for director elections Security Holder Against For Right to act by written consent Security Holder Company Name Meeting Date CUSIP Ticker Buckeye Partners, L.P. June 4, 2013 BPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Oliver G. Richard, III 2. Clark C. Smith 3. Frank S. Sowinski For For The approval of the Buckeye Partners, L.P. 2013 Long-Term Incentive Plan Issuer For For The ratification of the selection of Deloitte & Touche LLP as Buckeye Partners, L.P.'s independent registered public accountants for 2013 Issuer Company Name Meeting Date CUSIP Ticker Chevron Corporation May 29, 2013 CVX Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. L.F. Deily Issuer For For 2. R.E. Denham Issuer For For 3. A.P. Gast Issuer For For 4. E. Hernandez Issuer For For 5. G.L. Kirkland Issuer For For 6. C.W. Moorman Issuer For For 7. K.W. Sharer Issuer For For 8. J.G. Stumpf Issuer For For 9. R.D. Sugar Issuer For For 10. C. Ware Issuer For For 11. J.S. Watson Issuer For For Ratification of appointment of independent registered public accounting firm Issuer For For Advisory vote to approve named executive officer compensation Issuer For For Approval of amendments to Long-Term Incentive Plan Issuer Stockholder Proposals: Against For 1. Shale Energy Operations Security Holder Against For 2. Offshore Oil Wells Security Holder Against For 3. Climate Risk Security Holder Against For 4. Lobbying Disclosure Security Holder Against For 5. Cessation of use of corporate funds for political purposes Security Holder Against For 6. Cumulative Voting Security Holder Against For 7. Special Meetings Security Holder Against For 8. Independent Director with environmental expertise Security Holder Against For 9. Country Selection Guidelines Security Holder Company Name Meeting Date CUSIP Ticker Exxon Mobil Corp. May 29, 2013 30231G102 XOM Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. M.J. Boskin 2. P. Brabeck-Letmathe 3. U.M. Burns 4. L.R. Faulkner 5. J.S. Fishman 6. H.H. Fore 7. K.C. Frazier 8. W.W. George 9. S.J. Palmisano 10. S.S. Reinemund 11. R.W. Tillerson 12. W.C. Weldon 13. E.E. Whitacre, Jr. For For Ratification of Independent Auditors Issuer For For Advisory vote to approve executive compensation Issuer Against For Independent Chairman Security Holder Against For Majority vote for Directors Security Holder Against For Limit Directorships Security Holder Against For Report on Lobbying Security Holder Against For Political Contributions Policy Security Holder Against For Amendment of EEO Policy Security Holder Against For Report on Natural Gas Production Security Holder Against For Greenhouse Gas Emissions Goals Security Holder Company Name Meeting Date CUSIP Ticker Markwest Energy Partners May 29, 2013 MWE Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Frank M. Semple 2. Donald D. Wolf 3. Keith E. Bailey 4. Michael L. Beatty 5. Charles K. Dempster 6. Donald C. Heppermann 7. Randall J. Larson 8. Anne E. Fox Mounsey 9. William P Nicoletti For For Ratification of Deloitte & Touche LLP as the Partnership's Independent Registered Public Accountants for the fiscal year ending December 31, 2013. Issuer Company Name Meeting Date CUSIP Ticker Continental Resources, Inc. May 23, 2013 CLR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Harold G. Hamm 2. John T. McNabb, II 3. David L. Boren For For Approval of the Company's 2013 Long-Term Incentive Plan Issuer For For Ratification of selection of Grant Thornton LLP as independent registered public accounting firm Issuer Company Name Meeting Date CUSIP Ticker Pioneer Natural Resources Company May 23, 2013 PXD Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Timothy L. Dove Issuer For For 2. Charles E. Ramsey, Jr. Issuer For For 3. Frank A. Risch Issuer For For Ratification of selection of independent registered public accounting firm Issuer For For Advisory vote to approve executive officer compensation Issuer Against For Stockholder proposal relating to Hydraulic Fracturing Disclosure Security Holder Company Name Meeting Date CUSIP Ticker Denbury Resources Inc May 22, 2013 DNR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Wieland F. Wettstein 2. Michael L. Beatty 3. Michael B. Decker 4. Ronald G. Greene 5. Gregory L. McMichael 6. Kevin O. Meyers 7. Phil Rykhoek 8. Randy Stein 9. Laura A. Sugg For For Advisory proposal to approve the company's 2012 named executive officer compensation Issuer For For Proposal to amend and restate the company's employee stock purchase plan to (I) increase the number of reserved shares and (II) extend the term of the plan Issuer For For Proposal to amend and restate the company's 2004 omnibus stock and incentive plan to (I) increase the number of reserved shares, (II) extend the term of the plan, (III) amend the performance measures relevant to IRS code section 162(M) qualification, and (IV) make other administrative changes Issuer For For Proposal to ratify the audit committee's selection of PricewaterhouseCoopers LLP as the company's independent auditor for 2013 Issuer Company Name Meeting Date CUSIP Ticker ONEOK, Inc. May 22, 2013 OKE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. James C. Day Issuer For For 2. Julie H. Edwards Issuer For For 3. William L. Ford Issuer For For 4. John W. Gibson Issuer For For 5. Bert H. Mackie Issuer For For 6. Steven J.Malcolm Issuer For For 7. Jim W. Mogg Issuer For For 8. Pattye L. Moore Issuer For For 9. Gary D. Parker Issuer For For 10. Eduardo A. Rodriguez Issuer For For Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm of ONEOK, Inc. Issuer For For A proposal to approve the material terms of the performance goals for the company's Equity Compensation Plan Issuer For For An advisory vote to approve the Company's executive compensation Issuer Against For A shareholder proposal regarding publication of a report on Methane Emissions Security Holder Company Name Meeting Date CUSIP Ticker Range Resources Corporation May 22, 2013 75281A109 RRC Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Anthony V. Dub Issuer For For 2. V. Richard Eales Issuer For For 3. Allen Finkelson Issuer For For 4. James M. Funk Issuer For For 5. Jonathan S. Linker Issuer For For 6. Mary Ralph Lowe Issuer For For 7. Kevin S. McCarthy Issuer For For 8. John H. Pinkerton Issuer For For 9. Jeffrey L. Ventura Issuer For For A proposal to approve the compensation philosophy, policies and procedures described in the Compensation Discussion and Analysis Issuer For For To ratify the appointment of Ernst & Young LLP as the company's independent registered public accounting firm as of and for the fiscal year ending December 31, 2013 Issuer Against For Stockholder Proposal - A proposal requesting a report regarding fugitive methane emissions Security Holder Company Name Meeting Date CUSIP Ticker Targa Resources Corporation May 20, 2013 87612G101 TRGP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Rene R. Joyce 2. Peter R. Kagan 3. Chris Tong For For Ratification of selection of independent auditors Issuer Company Name Meeting Date CUSIP Ticker ApacheCorporation May 16, 2013 APA Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors : For For 1. Eugene C. Fiedorek Issuer For For 2. Chansoo Joung Issuer For For 3. William C. Montgomery Issuer For For Ratification of Ernst & Young LLP as Apache's independent auditors Issuer For For Advisory vote to approve the compensation of Apache's named executive officers Issuer For For Approval of amendment to Apache's 2011 Omnibus Equity Compensation Plan to increase the number of shares issuable under the plan Issuer For For Approval of amendment to Apache's Restated Certificate of Incorporation to eliminate Apache's classified board of directors Issuer Company Name Meeting Date CUSIP Ticker The Williams Companies, Inc May 16, 2013 WMB Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Alan S. Armstrong Issuer For For 2. Joseph R. Cleveland Issuer For For 3. Kathleen B. Cooper Issuer For For 4. John A. Hagg Issuer For For 5. Juanita H. Hinshaw Issuer For For 6. Ralph Izzo Issuer For For 7. Frank T. Macinnis Issuer For For 8. Steven W. Nance Issuer For For 9. Murray D. Smith Issuer For For 10. Janice D. Stoney Issuer For For 11. Laura A. Sugg Issuer For For Ratification of Ernst & Young LLP as auditors for 2013 Issuer For For Approval, by nonbinding advisory vote, of the Company's executive compensation Issuer Company Name Meeting Date CUSIP Ticker HollyFrontier Corporation May 15, 2013 HFC Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Douglas Y. Bech Issuer For For 2. Buford P. Berry Issuer For For 3. Leldon E. Echols Issuer For For 4. R. Kevin Hardage Issuer For For 5. Michael C. Jennings Issuer For For 6. Robert J. Kostelnik Issuer For For 7. James H. Lee Issuer For For 8. Robert G. McKenzie Issuer For For 9. Franklin Myers Issuer For For 10. Michael E. Rose Issuer For For 11. Tommy A. Valenta Issuer For For Advisory vote to approve named executive officer compensation Issuer For For To ratify the appointment of Ernst & Young LLP as the Company's registered public accounting firm for the 2013 fiscal year Issuer Company Name Meeting Date CUSIP Ticker Anadarko Petroleum Corporation May 14, 2013 APC Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Kevin P. Chilton Issuer For For 2. Luke R. Corbett Issuer For For 3. H. Paulett Eberhart Issuer For For 4. Peter J. Fluor Issuer For For 5. Richard L. George Issuer For For 6. Preston M. Geren III Issuer For For 7. Charles W. Goodyear Issuer For For 8. John R. Gordon Issuer For For 9. Eric D. Mullins Issuer For For 10. Paula Rosput Reynolds Issuer For For 11. R.A. Walker Issuer For For Ratification of appointment of KPMG LLP as independent auditor Issuer For For Advisory vote to approve named executive officer compensation Issuer Against For Stockholder proposal - Report on Political Contributions Security Holder Company Name Meeting Date CUSIP Ticker Nisource Inc May 14, 2013 65473P105 NI Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Richard A. Abdoo Issuer For For 2. Aristides S. Candris Issuer For For 3. Sigmund L. Cornelius Issuer For For 4. Michael E. Jesanis Issuer For For 5. Marty R. Kittrell Issuer For For 6. W. Lee Nutter Issuer For For 7. Deborah S. Parker Issuer For For 8. Robert C. Skaggs, Jr. Issuer For For 9. Teresa A. Taylor Issuer For For 10. Richard L. Thompson Issuer For For 11. Carolyn Y. Woo Issuer For For To ratify the appointment of Deloitte & Touche LLP as the Company's independent registered public accountants Issuer For For To consider advisory approval of executive compensation Issuer Against For To consider a stockholder proposal regarding action by written consent Security Holder Against For To consider a stockholder proposal regarding a policy to end benchmarking CEO compensation Security Holder Company Name Meeting Date ISIN Ticker Pembina Pipeline Corporation May 10, 2013 CA7063271034 PPL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Grant D. Billing 2. Thomas W. Buchanan 3. Allan L. Edgeworth 4. Randall J. Findlay 5. Lorne B. Gordon 6. David M.B. LeGresley 7. Robert B. Michaleski 8. Leslie A. O'Donoghue 9. Jeffrey T. Smith For For To appoint KPMG LLP, Chartered Accountants, as the auditors of the Corporation for the ensuing financial year at a remuneration to be fixed by Management Issuer For For To accept the approach to executive compensation as disclosed in the management proxy circular Issuer For For A special resolution approving and authorizing an amendment to the articles to create a new class of preferred shares designated as "Class A Preferred Shares" as more particularly described in the management proxy circular Issuer For For A special resolution approving and authorizing an amendment to the articles to change the designation and terms of the Corporation's existing internally held preferred shares as more particularly described in the management proxy circular Issuer For For A special resolution approving and authorizing an amendment to the articles to increase the maximum number of directors of Pembina from 11 to 13 as more particularly described in the management proxy circular Issuer For For An ordinary resolution to continue, and amend and restate the shareholder rights plan agreement as more particularly described in the management proxy circular Issuer Company Name Meeting Date CUSIP Ticker Questar Corporation May 10, 2013 STR Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Teresa Beck Issuer For For 2. R.D. Cash Issuer For For 3. Laurence M. Downes Issuer For For 4. Christopher A. Helms Issuer For For 5. Ronald W. Jibson Issuer For For 6. Keith O. Rattie Issuer For For 7. Harris H. Simmons Issuer For For 8. Bruce A. Williamson Issuer For For Ratify the selection of Ernst & Young LLP as the Company's independent auditor Issuer For For Advisory vote to approve named executive officer compensation Issuer Company Name Meeting Date CUSIP Ticker Enbridge Inc. May 8, 2013 29250N105 ENB Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. David A. Arledge 2. James J. Blanchard 3. J. Lorne Braithwaite 4. J. Herb England 5. Charles W. Fischer 6. V. Maureen Kempston Darkes 7. David A. Leslie 8. Al Monaco 9. George K. Petty 10. Charles E. Shultz 11. Dan C. Tutcher 12. Catherine L. Williams For For Appoint PricewaterhouseCoopers LLP as auditors Issuer For For Vote on approach to executive compensation.While this vote is non-binding, it gives shareholders an opportunity to provide important input to board Issuer Company Name Meeting Date ISIN Ticker Keyera Corporation May 7, 2013 CA4932711001 KEY Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. James V. Bertram 2. Robert B. Catell 3. Michael B.C. Davies 4. Douglas J. Haughey 5. Nancy M. Laird 6. Donald J. Nelson 7. H. Neil Nichols 8. Michael J. Norris 9. William R. Stedman For For To appoint Deloitte & Touche LLP as auditors of Keyera for a term expiring at the close of the next annual meeting of Shareholders Issuer For For On the ordinary resolution, the full text of whichis set forth in Schedule B to the Information Circular published by Keyera in connection with the Meeting (the "Circular"), to ratify, confirm and approve the Advance Notice Bylaw, as more particularly described in the Circular under the heading "Matters to be Acted Upon at the Meeting" and in Schedule B Issuer For For On the special resolution, the full text of which is set forth in Schedule C to the Circular, to approve amendments to the articles of Keyera on substantially the terms set out in Schedule C to the Circular, including the creation of a limited number of preferred shares without nominal or par value to be referred to as the "First Preferred Shares" and a limited number of preferred shares without nominal or par value to be referred to as the "Second Preferred Shares", as more particularly described in the Circular under the heading "Matters to be Acted Upon at the Meeting" and in Schedule C Issuer Company Name Meeting Date CUSIP Ticker Kinder Morgan Inc May 7, 2013 49456B101 KMI Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Richard D. Kinder 2. C. Park Shaper 3.Steven J. Kean 4. Anthony W. Hall, Jr. 5. Deborah A. Macdonald 6. Michael Miller 7. Michael C. Morgan 8. Fayez Sarofim 9. Joel V. Staff 10. John Stokes 11. Robert F. Vagt For For Ratification of the selection of PricewaterhouseCoopers LLP as the independent registered public accounting firm for 2013 Issuer Company Name Meeting Date CUSIP Ticker Whiting Petroleum Corporation May 7, 2013 WLL Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Thomas L. Aller 2. Michael B. Walen For For To approve the Whiting Petroleum Corporation 2013 Equity Incentive Plan Issuer For For To approve, by advisory vote, the compensation of the company's named executive officers as disclosed in the proxy statement Issuer For For To ratify the appointment of Deloitte & Touche LLP as the independent registered public accounting firm for 2013 Issuer Company Name Meeting Date CUSIP Ticker Occidental Petroleum Corporation May 3, 2013 OXY Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Spencer Abraham Issuer For For 2. Howard I. Atkins Issuer For For 3. Stephen I. Chazen Issuer For For 4. Edward P. Djerejian Issuer For For 5. John E. Feick Issuer For For 6. Margaret M. Foran Issuer For For 7. Carlos M. Gutierrez Issuer Against Against 8. Ray R. Irani Issuer For For 9. Avedick B. Poladian Issuer For For 10. Aziz D. Syriani Issuer Against Against Advisory vote approving executive compensation Issuer For For Ratification of selection of KPMG LLP as independent auditors Issuer Against For Stockholder right to act by written consent Security Holder Company Name Meeting Date CUSIP Ticker EOG Resources, Inc. May 2, 2013 26875P101 EOG Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Charles R. Crisp Issuer For For 2. James C. Day Issuer For For 3. Mark G. Papa Issuer For For 4. H. Leighton Steward Issuer For For 5. Donald F. Textor Issuer For For 6. William R. Thomas Issuer For For 7. Frank G. Wisner Issuer For For To ratify the appointment by the audit committee of the board of directors of Deloitte & Touche LLP, independent registered public accounting firm, as auditors for the company for the year ending December 31,2013 Issuer For For To approve the amended and restated EOG Resources, Inc. 2008 omnibus equity compensation plan Issuer For For To approve, by non-binding vote, the compensation of the company's named executive officers Issuer Company Name Meeting Date CUSIP Ticker Newfield Exploration Company May 2, 2013 NFX Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Lee K. Boothby Issuer For For 2. Pamela J. Gardner Issuer For For 3. John Randolph Kemp III Issuer For For 4. Joseph H. Netherland Issuer For For 5.Howard H. Newman Issuer For For 6. Thomas G. Ricks Issuer For For 7. Juanita M. Romans Issuer For For 8. C. E. (Chuck) Shultz Issuer For For 9. Richard K. Stoneburner Issuer For For 10. J. Terry Strange Issuer For For Ratification of appointment of PricewaterhouseCoopers LLP as independent auditor for fiscal 2013 Issuer For For Advisory vote on named executive officer compensation Issuer For For Approval of the First Amended and Restated Newfield Exploration Company 2011 Omnibus Stock Plan Issuer Against For Stockholder Proposal - Policy Requiring Independent Director with Environmental Expertise Security Holder Company Name Meeting Date CUSIP Ticker Spectra Energy Corp April 30, 2013 SE Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. William T. Esrey Issuer For For 2. Gregory L. Ebel Issuer For For 3. Austin A. Adams Issuer For For 4. Joseph Alvarado Issuer For For 5. Pamela L. Carter Issuer For For 6. F. Anthony Comper Issuer For For 7. Peter B. Hamilton Issuer For For 8. Dennis R. Hendrix Issuer For For 9. Michael McShane Issuer For For 10. Michael G. Morris Issuer For For 11. Michael E. J. Phelps Issuer For For Ratification of the appointment of Deloitte & Touche LLP as Spectra Energy Corp's independent registered public accounting firm for fiscal year 2013 Issuer For For An advisory resolution to approve executive compensation Issuer Against For Shareholder proposal concerning disclosure of political contributions Security Holder Against For Shareholder proposal concerning Fugitive Methane Emissions Report Security Holder Company Name Meeting Date CUSIP Ticker Transcanada Corporation April 26, 2013 89353D107 TRP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Election of Directors: Issuer 1. Kevin E. Benson 2. Derek H. Burney 3. Paule Gauthier 4. Russell K. Girling 5. S. Barry Jackson 6. Paul L. Joskow 7. Paula Rosput Reynolds 8. Mary Pat Salomone 9. W. Thomas Stephens 10. D. Michael G. Stewart 11. Richard E. Waugh For For Resolution to appoint KPMG LLP, Chartered Accountants as auditors and authorize the Directors to set their remuneration Issuer For For Resolution to reconfirm and amend the Stock Option Plan, as described in the Management Information Circular Issuer For For Resolution to continue and approve the amended and restated Shareholder Rights Plan, as described in the Management Information Circular Issuer For For Resolution to accept Transcanada Corporations's approach to executive compensation, as described in the Management Information Circular Issuer Company Name Meeting Date CUSIP Ticker Centerpoint Energy, Inc. April 25, 2013 15189T107 CNP Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors: For For 1. Milton Carroll Issuer For For 2. Michael P. Johnson Issuer For For 3. Janiece M. Longoria Issuer For For 4. David M. McClanahan Issuer For For 5. Susan O. Rheney Issuer For For 6. R. A. Walker Issuer For For 7. Peter S. Wareing Issuer For For Ratify the appointment of Deloitte & Touche LLP as independent auditors for 2013 Issuer For For Approve the advisory resolution on executive compensation Issuer Company Name Meeting Date CUSIP Ticker Magellan Midstream Partners, L.P. April 25, 2013 MMP Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1. Walter R. Arnheim 2. Patrick C. Eilers For For Advisory resolution to approve Executive Compensation Issuer For For Ratification of appointment of Independent Auditor Issuer Company Name Meeting Date CUSIP Ticker Marathon Oil Corporation April 24, 2013 MRO Vote For/Against Management Proposal Proposed by Issuer or Security Holder Election of Directors for a one-year term expiring in 2014: For For 1. Gregory H. Boyce Issuer For For 2. Pierre Brondeau Issuer For For 3. Clarence P. Cazalot, Jr. Issuer For For 4. Linda Z. Cook Issuer For For 5. Shirley Ann Jackson Issuer For For 6. Philip Lader Issuer For For 7. Michael E.J. Phelps Issuer For For 8. Dennis H. Reilley Issuer For For Ratification of the selection of PricewaterhouseCoopers LLP as the company's independent auditor for 2013 Issuer For For Board proposal for a non-binding advisory vote to approve the company's named executive officer compensation Issuer Against For Stockholder proposal seeking a report regarding the Company's lobbying activities, policies and procedures Security Holder Company Name Meeting Date CUSIP Ticker BP P.L.C April 11, 2013 BP Vote For/Against Management Proposal Proposed by Issuer or Security Holder To re-elect as a Director: For For 1. Mr. R W Dudley Issuer For For 2. Mr. I C Conn Issuer For For 3. Dr. B Gilvary Issuer For For 4. Mr. P M Anderson Issuer For For 5. Admiral F L Bowman Issuer For For 6. Mr. A Burgmans Issuer For For 7. Mrs. C B Carroll Issuer For For 8. Mr. G David Issuer For For 9. Mr. I E L Davis Issuer For For 10. Professor Dame Ann Dowling Issuer For For 11. Mr. B R Nelson Issuer For For 12. Mr. F P Nhleko Issuer For For 13. Mr. A B Shilston Issuer For For 14. Mr. C-H Svanberg Issuer For For To receive the Directors' Annual Report and Accounts Issuer For For To approve the Directors' Remuneration Report Issuer For For To reappoint Ernst & Young LLP as auditors and authorize the Board to fix their remuneration Issuer For For Special Resolution: to give limited authority for the purchase of its own shares by the Company Issuer For For To give limited authority to allot shares up to a specified amount Issuer For For Special Resolution: to give authority to allot a limited number of shares for cash free of pre-emption rights Issuer For For Special Resolution: to authorize the calling of general meetings (excluding Annual General Meetings) by notice of at least 14 clear days Issuer Company Name Meeting Date CUSIP Ticker National Fuel Gas Company March 7, 2013 NFG Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Directors recommend: A vote for election of the following nominees Issuer 1. David C. Carroll 2. Craig G. Matthews 3. David F. Smith For For Vote to ratify PricewaterhouseCoopers LLP as the Registered Public Accounting Firm Issuer For For Advisory approval of executive compensation Issuer Company Name Meeting Date CUSIP Ticker Continental Resources, Inc. August 10, 2012 CLR Vote For/Against Management Proposal Proposed by Issuer or Security Holder For For Approve issuance of shares of common stock pursuant to the terms and conditions of a Reorganization and Purchase and Sale Agreement, dated as of March 27, 2012 (the "Agreement"), in accordance with Section 312.03(B) of The New York Stock Exchange listed company manual and the requirements of the Agreement. Issuer SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE PIPELINE & ENERGY FUND, INC. Date: August 20, 2013 By: /s/ Terry Matlack Terry Matlack Chief Executive Officer
